

117 HR 906 IH: To prohibit the Secretary of Transportation, acting through the Administrator of the Federal Aviation Administration, from setting a requirement that air carriers and foreign air carriers must require an individual to test negative for COVID–19 to travel in air transportation on an air carrier, and for other purposes.
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 906IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. Biggs introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo prohibit the Secretary of Transportation, acting through the Administrator of the Federal Aviation Administration, from setting a requirement that air carriers and foreign air carriers must require an individual to test negative for COVID–19 to travel in air transportation on an air carrier, and for other purposes.1.Prohibition on requiring COVID–19 testing to flyThe Secretary of Transportation, acting through the Administrator of the Federal Aviation Administration, may not set a requirement that air carriers and foreign air carriers must require an individual to test negative for COVID–19 to travel in air transportation on an air carrier departing from an airport in the United States or a territory of the United States and landing at another airport in the United States or a territory of the United States. 